ON REHEARING.
Adams, J".
Upon a rehearing of this case we have to say that we are of the opinion that the decision of this court was correct.
*368Tbe main, question, discussed, by counsel is as to whether tbe act of tbe legislature of February 29, 1872, conflicts with Article I, Section 8, of tbe Constitution of tbe United States, and with tbe Acts of Congress passed in pursuance of tbe same. Tbe Constitution confers upon Congress the power to regulate commerce among the several States. The Act of Congress of June 15, 1866, provides that every railroad is authorized to connect with roads of other States so as to form continuous lines. The .first section of the act of the legislature in question provides in substance that the defendant shall not transfer freight or passengers to, or receive them from, any other railroad near its terminus at Council Bluffs except within the State of Iowa. Tbe object of this section seems to be to prevent transfers at Omaha between the defendant and tbe Union Pacific Railroad Company.
The second section goes somewhat farther. It provides, in substance, that the Union Pacific Railroad Company shall make no transfers of freight or passengers to, or receive them from the defendant at any place, except near its terminus, in Iowa.
The city of Council Bluffs passed an ordinance providing, in substance, that no transfers should be made between the defendant and the Union Pacific Railroad Company, except within the corporate limits of the city of Council Bluffs. The act of the legislature in question prohibits the defendant from violating said ordinance.
We have, then, two questions: 1. Was it competent for the legislature to prohibit all transfers between the two companies except at Council Bluffs? 2. Was it competent for the legislature to prohibit all transfers between the companies at Omaha? In answering these questions we think that only one principle is involved, and, therefore, we may treat them as substantially the same.
Under the said act of Congress it was competent for the defendant to make whatever arrangement it should see fit with the Union Pacific Railroad Company for running its cars over the Union Pacific road. It was authorized to connect so as to form a continuous line. This cannot mean simply that it was *369authorized to transfer freight and passengers to the Union Pacific road, for that would not mate a eoniimious line in any proper sense of those words. It must mean that the defendant was authorized to transfer its cars with their freight and passengers to the Union Pacific road. Now this is precisely what the defendant has done; and-of this the plaintiff cannot complain for two reasons. It was not only authorized by the said act of Congress, but such transfers have in fact been made at Council Bluffs, the very place where the act of the legislature provides that they should be made.
But, it seems that while the cars with their burdens have been transferred to the Union Pacific road at Council Bluffs, a further transfer, to-wit: a transfer of the burdens to the Union Pacific cars has been made at Omaha. This last transfer seems to be the real ground of the plaintiff’s complaint. It must be so, because the first transfer was made where the plaintiff claims that all transfers should be made. Now, in regard to the transfer at Omaha, it is evident that there is a sense in which it might be said to be no transfer at all. This would certainly he so if the transfer of the defendant’s cars with their burdens to the Union Pacific road was a transfer of them to the Union Pacific Company. There could not be a transfer to the Union Pacific Company of what it already had.
But, we will suppose that a transfer of the defendant’s cars with their burdens to the Union Pacific road was not a transfer of them to the Union Pacific Company; and, indeed, we can conceive of an arrangement whereby the defendant might run its trains over the Union Pacific road, or a portion of it, without any transfer to that company.
The.question, then, is as to whether the defendant can be-prohibited from transferring to that company, except at Council Bluffs. It is evident that the defendant’s cars may be used to carry freight or passengers to Omaha, or to any other point on the Union Pacific road, provided the-freight or passengers are destined to those points. In such case there would be no transfer to the Union Pacific Company. Now, the plaintiff claims that if the defendant’s cars can be used to carry freight *370or passengers to their destination on the line of the Union Pacific road, it is all that defendant can properly ask; and that if defendant desires to transfer to the Union Pacific Company, it may properly be required to do so at Council Bluffs.
The restriction imposed by the act of the legislature would not, we presume, ordinarily operate as a burden upon interstate commerce, but if it may do so it cannot be upheld. What, then, may bn its practical operation? Suppose that defendant’s cars are destined to Cheyenne, loaded partly with freight destined to Cheyenne, and partly with freight destined to San Francisco. But for the act in question, the cars could go through to Cheyenne with all the freight, and the San Francisco freight could there be transferred. But, under the act, all the San'Francisco freight must be culled out and transferred at Council Bluffs, and the defendant’s cars.be taken to Cheyenne, if at all, only partially loaded. The same cars must return empty or find freight not in the hands of the Union Pacific Company.
Again, it seems certain that the defendant must often have empty cars at Omaha, which have been used in transporting freight to that city from towns and cities along the defendant’s road. If the defendant’s cars at Omaha can receive freight at Omaha from the Union Pacific Company destined to towns and cities along the defendant’s road, it saves the Union Pacific Company the expense of transporting it to Council Bluffs, in order to transfer it to the same cars there. Many suppositions can be made, showing the tendency of the act in question to impair the value of the privilege conferred by Congress upon the defendant of so connecting with the Union Pacific road as to make a continuous line.
We will make only one other supposition. The defendant might, by some arrangement, send its cars with freight to some point on the Union Pacific road by a route different from that by the way of Council Bluffs. The act in question is sweeping enough to prevent the Union Pacific Company from receiving the freight at such point. It is abundantly manifest that such restriction cannot be upheld.
Freight should be permitted to seek its own place of trans*371fer. To this it may be said that railroad companies will not always allow it, but will sometimes sacrifice the interests of commerce to promote some local interest. We think, however, that any attempt by law to impose restrictions in behalf of some other local interest will not only not remedy the difficulty but may increase it in many ways. And, so far as inter-state commerce is concerned, as Congress has attempted to regulate and promote it by providing for' the use of different railroads as continuous lines, no State legislation can be permitted to interfere by any action which may possibly discourage or impair such use.
It is urged by the plaintiff, however, that the conclusion at which this court has arrived is inconsistent with the act of Congress which provides that the Union Pacific R. R.’Co. shall operate its road to the western boundary of Iowa as a continuous line.' This would be so if the running of trains by the Union Pacific company to the western boundary of Iowa would prevent transfers between it and the defendant elsewhere; or if transfers between it and .the defendant elsewhere would prevent the running of trains by the Union Pacific Company to the western boundary of Iowa. The object of the statute, doubtless, was to obviate the necessity of all transfers being made at some point west of the western boundary of Iowa. To our mind it is entirely consistent to require the Union Pacific Company to run its trains to the western boundary of Iowa, and at the same time allow such transfers between it and the defendant at other points as the interests of commerce may require.